         Case 3:20-cv-00540-VC Document 65 Filed 09/29/20 Page 1 of 5



 1   Matthew F. Schwartz * Pro Hac Vice
     Brian S. Levenson * Pro Hac Vice
 2   SCHWARTZ, PONTERIO & LEVENSON, PLLC
     134 West 29th Street, Suite 1001
 3   New York, New York 10001
     Phone: (212) 714-1200
 4   Email: mschwartz@splaw.us
     Email: blevenson@splaw.us
 5
     Oren S. Giskan * Pro Hac Vice
 6   GISKAN SOLOTAROFF & ANDERSON LLP
     90 Broad Street, 10th Floor
 7   New York, New York 10004
     Telephone: (212) 847-8315
 8   E-mail: ogiskan@gslawny.com
 9   Allen Hyman (California State Bar No. 73371)
     LAW OFFICES OF ALLEN HYMAN
10   10737 Riverside Drive
     North Hollywood, CA 91602
11   Phone: (818) 763-6289
     Email: lawoffah@aol.com
12
     Attorneys for Plaintiffs
13

14
                                    UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16

17
     SA MUSIC LLC, et al.,                                         Case No. 3:20-cv-00488-VC
18
                                             Plaintiffs,           JOINT SUPPLEMENTAL
19                                                                 CASE MANAGEMENT
                         v.                                        STATEMENT
20
      GOOGLE LLC, et al.,                                          Case Management Conference
21                                                                 October 6, 2020 – 10:00 AM
                                              Defendants.
22

23   RAY HENDERSON MUSIC CO., INC.,                                Case No. 3:20-cv-00538-VC
24                                           Plaintiff,            JOINT SUPPLEMENTAL
                                                                   CASE MANAGEMENT
25                       v.                                        STATEMENT
26    GOOGLE LLC, et al.,                                          Case Management Conference
                                                                   October 6, 2020 – 10:00 AM
27                                            Defendants.
28   738316982.4Joint Supplemental Case Management Statement
                                                               1
         Case 3:20-cv-00540-VC Document 65 Filed 09/29/20 Page 2 of 5



 1
        FOUR JAYS MUSIC COMPANY, et al.,                           Case No. 3:20-cv-00540-VC
 2
                                             Plaintiffs,           JOINT SUPPLEMENTAL
 3                                                                 CASE MANAGEMENT
                         v.                                        STATEMENT
 4
        GOOGLE LLC, et al.,                                        Case Management Conference
 5                                                                 October 6, 2020 – 10:00 AM
                                              Defendants.
 6

 7           Pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-10(d),
 8 the Standing Order for All Judges of the Northern District of California - Contents of

 9 Joint Case Management Statement, the Standing Order for All Civil Cases Before

10 Judge Vince Chhabria, and the Court’s Scheduling Order (Case No. 3:20-cv-00488,

11 ECF No. 45, Case No. 3:20-cv-00538, ECF No. 42, Case No. 3:20-cv-00540, ECF

12 No. 47) Plaintiffs SA Music LLC, William Kolbert, as Trustee of the Harold Arlen

13 Trust, Ray Henderson Music Co., Inc., Four Jays Music Company, and Julia Riva

14 (“Plaintiffs”), and Defendants Google LLC (“Google”) and Valleyarm Distribution

15 Limited (“Valleyarm”) (collectively, “Defendants”) respectfully submit this Joint

16 Supplemental Case Management Statement.

17 1.        Progress or Changes Since Last Report - Discovery
18           Plaintiffs Position: Plaintiffs have produced the documents, recordings, and
19 materials identified in their Rule 26 disclosures and have responded to Defendants’

20 discovery requests. Plaintiffs made comprehensive Rule 26 disclosures that are also

21 responsive to Defendants’ discovery requests, including copyright registrations,

22 renewals, terminations, assignments and other documents establishing Plaintiffs’

23 ownership of the compositions at issue, PDF copies of the catalog pages by which

24 Google made the tracks available for sale, discography materials for the original

25 releases of the pirated tracks at issue, copies of nearly all the recordings at issue, and

26 spreadsheets providing detailed individual track information for the all tracks at issue,

27

28   738316982.4Joint Supplemental Case Management Statement
                                                               2
         Case 3:20-cv-00540-VC Document 65 Filed 09/29/20 Page 3 of 5



 1 including the track/album URLs where the tracks were available for sale on Google

 2 Play.

 3           Plaintiffs have served both Google and Valleyarm with requests for documents
 4 and other materials. Google produced some documents this past weekend comprised

 5 of images captured from its publicly available web pages. Valleyarm has produced no

 6 documents. Importantly, Defendants have not produced any of the requested materials

 7 specific to this case, including the relevant recordings, contracts, track data, sales data,

 8 or any documents supporting their affirmative defenses.

 9           Among other things, Defendants assert that they will not produce these
10 materials in the absence of a protective order or ESI stipulation. The parties have

11 reached an impasse on their negotiations of a voluntary protective order and ESI

12 stipulation and Defendants have not moved for a protective order. Plaintiffs and

13 Google are scheduled for a conference with Magistrate Judge Spero on October 2 to

14 resolve the dispute over Google’s responses. Plaintiffs and Valleyarm are still in the

15 meet and confer process as to Valleyarm’s responses.

16           Defendants’ Position:
17           Fact discovery is not scheduled to close until June, 2021. Google has made an
18 initial production of documents that would not be subject to a protective order, and

19 has informed Plaintiffs that it is ready to promptly produce additional documents,

20 once the parties have agreed on a protective order to govern the confidentiality of such

21 documents. Google also has agreed to produce certain documents to Plaintiffs in

22 connection with the parties’ upcoming mediation, see infra, but cannot do so until

23 there is a protective order or a mediation agreement governing confidentiality in place.

24           The parties had been negotiating a stipulated protective order since June, 2020,
25 and appeared to be close to agreement. Rather than respond substantively to Google’s

26 most recent set of comments on the protective order, Plaintiffs informed Google as of

27 the date of this filing that the parties are at an impasse, and Google should move for

28   738316982.4Joint Supplemental Case Management Statement
                                                               3
         Case 3:20-cv-00540-VC Document 65 Filed 09/29/20 Page 4 of 5



 1 the entry of a protective order. Google intends to do so.On June 30, 2020 Google

 2 served its first set of requests for production on Plaintiffs (“Google’s RFPs”), to which

 3 Plaintiffs served written objections and responses on July 30, 2020.           Although
 4 Plaintiffs initially supplemented their Rule 26 disclosures with various documents,

 5 recordings, and spreadsheets referenced in their initial disclosures, Plaintiffs have yet

 6 to produce any further documents in response to Google’s RFPs.

 7           On September 16, 2020, Valleyarm served written document requests on
 8 Plaintiffs and served written responses to Plaintiff’s document requests. Valleyarm

 9 expects to begin producing documents when the parties reach agreement on a

10 protective order, or sooner.

11 2.        Progress or Changes Since Last Report - ADR
12           The parties have agreed to private mediation which is scheduled to take place
13 on October 20, 2020 before the Hon. Suzanne Segal (Ret.).

14 3.        Request to Continue Case Management Conference
15           In light of the discovery hearing scheduled for October 2, 2020 before
16 Magistrate Judge Spero, and the parties’ mediation scheduled for October 20,

17 2020,the parties jointly request that the Case Management Conference scheduled for

18 September 30 be continued to a date after October 20, 2020.

19

20

21

22

23

24

25

26

27

28   738316982.4Joint Supplemental Case Management Statement
                                                               4
         Case 3:20-cv-00540-VC Document 65 Filed 09/29/20 Page 5 of 5



 1 Dated:              New York, New York
                       September 29, 2020
 2

 3                                                   Respectfully submitted,
 4                                                  SCHWARTZ, PONTERIO & LEVENSON, PLLC
 5                                                  By: /s/     Matthew F. Schwartz
 6
                                                    Matthew F. Schwartz * Pro Hac Vice
                                                    Brian S. Levenson
 7                                                 GISKAN SOLOTAROFF & ANDERSON LLP
 8
                                                   Oren S. Giskan * Pro Hac Vice

 9
                                                   LAW OFFICES OF ALLEN HYMAN
                                                   Allen Hyman (73371)
10                                                 Attorneys for Plaintiffs
11

12                                                 MAYER BROWN LLP
13                                                 By: /s/ Graham (Gray) Buccigross
14                                                 Graham (Gray) Buccigross (234558)
                                                   A. John P. Mancini
15                                                 Sara A. Slavin
16                                                 Attorneys for Defendant Google LLC
17
                                                   PERKOWSKI LEGAL, PC
18

19                                                 By: /s/ Peter Perkowski
20
                                                   Peter Perkowski

21
                                                   Attorneys for Defendant
                                                   Valleyarm Distribution Limited
22

23

24

25

26

27

28   738316982.4Joint Supplemental Case Management Statement
                                                               5
